83427: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26137: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83427


Short Caption:ABARCA (IVAN) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - CR-FP-19-4057Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerIvan Abarca
					In Proper Person
				


Real Party in InterestThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						


RespondentThe Fourth Judicial District Court of the State of Nevada, in and for the County of Elko





Docket Entries


DateTypeDescriptionPending?Document


08/27/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/27/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus/Prohibition. (SC)21-24963




08/27/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-24969




09/09/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." JH/RP/LS. (SC)21-26137




09/14/2021OtherReturned Unfiled Document - Proper Person Amended Petition for Writ of Mandamus/Prohibition (NRS 34.150 thru 34.320). (SC)21-26553




09/24/2021Post-Judgment PetitionFiled Proper Person Appellant's Motion for Reconsideration (Petition for Rehearing). (SC)21-27698




11/01/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-31372




11/30/2021RemittiturIssued Notice in Lieu of Remittitur Rehearing. (SC).21-34026




11/30/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View